Exhibit 10.16
FIRST AMENDMENT
TO
FIRST AMENDED AND RESTATED CREDIT AGREEMENT
     This First Amendment to the First Amended and Restated Credit Agreement
(“Amendment”) is made as of the 15th day of December, 2010 by and between Tufco,
L.P. (“Borrower”), Tufco Technologies, Inc. (“Parent”) and JPMorgan Chase Bank,
N.A. (“Bank”).
RECITALS
     The parties entered into a First Amended and Restated Credit Agreement
dated as of March 15, 2010 (“Credit Agreement”).
     The parties desire to amend the Credit Agreement as set forth herein.
     NOW, THEREFORE, the parties hereto agree as follows:

  1.   Capitalized terms not defined herein shall have the meaning ascribed in
the Credit Agreement.     2.   In Article 1, Section 1.1 of the Credit Agreement
the Revolving Termination Date is changed from January 31, 2011 to January 31,
2012.     3.   In Article 1, Section 1.1 of the Credit Agreement, the Bank
Revolving Commitment is changed from Eight Million Dollars ($8,000,000.00) to
Ten Million Dollars ($10,000,000.00).     4.   In Article 12, Section 12.2 of
the Credit Agreement, the first paragraph is deleted and the following is
inserted in its place:

     “The Parent shall maintain a Consolidated After Tax Net Income on a
cumulative basis in fiscal year 2011 of not less than a negative $300,000 as of
December 31, 2010, and not less than a negative $150,000 as of March 31, 2011,
and not less than a positive $250,000 as of June 30, 2011 and not less than a
positive $750,000 as of September 30, 2011.”

  5.   This Amendment is a modification only and not a novation.     6.   Except
for the above stated amendments, the Credit Agreement shall be and remain in
full force and effect with the changes herein deemed to be incorporated therein.
This Amendment is to be considered attached to the Credit Agreement and made a
part thereof.

 



--------------------------------------------------------------------------------



 



  7.   The parties acknowledge and agree that this Amendment is limited to the
terms above stated and shall not be construed as an amendment of any other terms
or provisions of the Credit Agreement. The parties hereby specifically ratify
and affirm the terms and provisions of the Credit Agreement except as herein
changed. This Amendment shall not establish a course of dealing or be construed
as evidence of any willingness on the Bank’s part to grant other or future
amendments, should any be requested.     8.   The Borrower agrees to pay all
fees and out of pocket disbursements incurred by the Bank in connection with
this Amendment.

     IN WITNESS WHEREOF, the parties have entered into this Amendment as of the
day and year first above written.

            BORROWER AND PARENT:

TUFCO, L.P.
      By:   Tufco LLC, its        Managing General Partner              By:  
Tufco Technologies, Inc.          Its Sole Managing Member          /s/ Michael
B. Wheeler         Michael B. Wheeler        Authorized Officer for the Managing
Member        TUFCO TECHNOLOGIES, INC.
        /s/ Michael B. Wheeler         Michael B. Wheeler        Chief Financial
Officer, Vice President and Secretary        BANK:

JPMORGAN CHASE BANK, N.A.,
        /s/ Bruce E. Zak         Bruce E. Zak        Regional President     



2



--------------------------------------------------------------------------------



 



     The undersigned Guarantors consent to the foregoing Amendment and
acknowledge the continuing validity and enforceability of the Guaranties.

            GUARANTORS:

TUFCO TECHNOLOGIES, INC.
        /s/ Michael B. Wheeler         Michael B. Wheeler        Chief Financial
Officer, Vice President and Secretary        TUFCO LLC
      By:   Tufco Technologies, Inc.,      Its Sole Managing Member             
  /s/ Michael B. Wheeler         Michael B. Wheeler        Authorized Officer of
the Managing Member        HAMCO MANUFACTURING AND DISTRIBUTING LLC
      By:   TUFCO, LP        its Sole Managing Member                By:   TUFCO
LLC,          its Managing General Partner                  By:  TUFCO
TECHNOLOGIES, INC.,                its Sole Managing Member              /s/
Michael B. Wheeler         Michael B. Wheeler        Chief Financial Officer,
Vice President and Secretary     

3